Citation Nr: 1735095	
Decision Date: 08/24/17    Archive Date: 09/06/17

DOCKET NO.  11-02 581	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 percent prior to March 26, 2014, and in excess of 30 percent thereafter, for service-connected tinea corporis.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) for the period prior to December 31, 2014. 


REPRESENTATION

Veteran represented by:	Nicki L. Applefield, Attorney


ATTORNEY FOR THE BOARD

R. Scarduzio, Associate Counsel



INTRODUCTION

The Veteran served on active duty from October 1967 to October 1969, to include service in the Republic of Vietnam. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a
November 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO).  This case was previously remanded by the Board in January 2014.  

By way of history, the United States Court of Appeals for Veterans Claims (Court) issued a decision in Johnson v. McDonald, 27 Vet. App. 497 (2016) that reversed and remanded an April 2014 decision of the Board that denied an increased rating for a skin condition under 38 C.F.R. § 4.118, Diagnostic Code 7806.  VA disagreed with the Court's decision and appealed to the United States Court of Appeals for the Federal Circuit (Federal Circuit).  Pursuant to that appeal, VA filed a motion with the Court to stay the precedential effect of its decision.  On October 6, 2016, the Court granted, in part, VA's motion to stay.  Johnson v. McDonald, No. 14-2778, 2016 WL 5846040 (Vet. App. Oct. 6, 2016).  As such, the Board stayed action on the Veteran's above claim for tinea corporis, as well as the intertwined issue of entitlement to a TDIU, in April 2017 in accordance with the Court's stay.  In July 2017, the Federal Circuit issued an opinion in Johnson v. Shulkin, No. 16-2144 (Fed. Cir. 2017) which reversed the Court's 2016 decision in Johnson v. McDonald.  Thus, the stay on affected appeals has lifted, and the Veteran's claims return to the Board for appellate review. 

The Board also notes that the Veteran has a separate appeal pending before the Board (See March 2015 VA Form 8).  The pending appeal, which stems from an October 2013 rating decision, is for multiple service connection claims and includes a request for a Board hearing, which has yet to be scheduled.





FINDINGS OF FACT

1.  Prior to March 26, 2014, the Veteran's tinea corporis did not affect at least 20 percent of his entire body or of his exposed areas; systemic therapy such as corticosteroids or other immunosuppressive drugs were not required for a total duration of six weeks or more during a 12-month period.

2.  From March 26, 2014, the Veteran's tinea corporis affected at least 20 percent but no more than 40 percent of the entire body or exposed areas; constant or near constant use of systemic therapy such as corticosteroids or other immunosuppressive drugs were not required.
 
3.  The probative evidence of record demonstrates that throughout the appeal period the Veteran has been unable to secure or follow substantially gainful employment as a result of his service-connected disabilities. 


CONCLUSIONS OF LAW

1.  The criteria for ratings in excess of 10 percent prior to March 26, 2014 and 30 percent thereafter for tinea corporis have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.118, Diagnostic Code 7806 (2016).

2.  The criteria for entitlement to TDIU have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2016).







	(CONTINUED ON NEXT PAGE)
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran's claim for a TDIU was previously before the Board in January 2014.  As the Veteran did not meet the schedular criteria for the Board to adjudicate the claim for a TDIU in the first instance at that time, the Veteran's claim was referred to VA's Director of Compensation Service (Director) for initial adjudication.  See Bowling v. Principi, 15 Vet. App. 1 (2001); 38 C.F.R. § 4.16(b).  In May 2014, the Director denied the Veteran's claim for a TDIU, finding that the totality of the evidence did not show that the Veteran was unemployable due solely to his service-connected disabilities.  In December 2015, the Veteran, through his representative, argued that VA failed in its duty to assist, asserting that the Director failed to consider all evidence available, and thus did not comply with the Board's January 2014 remand.  However, as the Board is granting entitlement to a TDIU below, including on an extraschedular basis prior to March 26, 2014, further inquiry into compliance with the Board's remand instructions is not necessary.

Neither the Veteran nor his representative has raised any other issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Increased Rating

The Veteran filed a claim for a disability rating in excess of 10 percent for his service-connected tinea corporis in April 2009.  In October 2016, the RO increased the Veteran's disability rating to 30 percent, effective March 26, 2014.  The question before the Board is whether increased disability ratings for the Veteran's service-connected tinea corporis are warranted at any time during the period on appeal.  

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2016).  

Separate evaluations may be assigned for separate periods of time based on the facts found, a practice known as "staged ratings."  Staged ratings are appropriate for any rating claim when the factual findings show distinct time periods during the appeal period where the service-connected disability exhibits symptoms that would warrant different ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  

The evaluation of the same disability under several diagnostic codes, known as pyramiding, must be avoided; however, separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of the symptomatology of the other condition.  38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

The Veteran's skin rash, diagnosed as tinea corporis, is evaluated under Diagnostic Code 7806.  38 C.F.R. § 4.118.  Under Diagnostic Code 7806, a 10 percent rating is warranted for a skin disorder that affects at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas affected, or requires intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of less than 6 weeks during the past 12-month period.  A 30 percent rating is warranted for a skin disorder that affects 20 to 40 percent of the entire body or 20 to 40 percent of the exposed areas, or requires systemic therapy such as corticosteroids or other immunosuppressive drugs for a total duration of 6 weeks or more, but not constantly, during the past 12-month period.  A 60 percent rating is warranted for a skin disorder that affects more than 40 percent of the entire body or more than 40 percent of the exposed areas, or requires constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs during the past 12-month period.

Diagnostic Code 7806 also provides that the skin condition can be rated based on disfigurement of the head, face, or neck (Diagnostic Code 7800) or as a scar under Diagnostic Codes 7801-7805, depending on the predominant disability.  38 C.F.R. § 4.118.   

The Veteran was afforded a VA examination for his skin disability in June 2009.  He reported an itchy skin rash that began at the waist and also spread to his chest area during hot weather after sweating.  Upon physical examination, the examiner noted that the Veteran's skin disability covered less than 5 percent of his body, with mild tinea corporis noted only over the Veteran's anterior belt line.  The examination report further notes that the Veteran treated his skin disability with a topical cream, and that he used it constantly over the previous 12 months.  It was further noted that this topical cream, Lamisil (Terbinafine), was not a corticosteroid or an immunosuppressive drug.  

VA treatment records dated October 2009 and June 2010 note the Veteran as continuing to treat his skin rash with Lamisil.  A January 2011 VA treatment records notes the Veteran reporting a continued rash on his hips and belt line.  Examination revealed large, flat oval areas on both buttocks and towards the left hip.  The Veteran's Terbinafine prescription was continued and he was referred for a dermatology consultation.  The dermatology consultation occurred in February 2011, where it was noted that the Veteran's rash was a dermatophytosis (fungus)  that was not responding to his prescribed Lamisil, and Spectazole cream was prescribed, to be used for at least 30 days.   The dermatologist also noted the same fungus on the Veteran's right foot.  August 2011 and June 2012 VA treatment records note the Veteran's prescription of Fluocinonide, a topical corticosteroid.  A November 2012 VA treatment records notes the Veteran's "chronic rash since Vietnam" on his right abdomen, and that a topical corticosteroid (Fluocinonide) was helping to decrease flare-ups.  In October 2013, eczema was noted as "stable with cream." 

Upon VA examination again on March 26, 2014, the VA examiner noted the Veteran as using Fluocinonide for 6 weeks or more, but not constant, during the previous 12 months.  The infected area of the Veteran's body was 5 percent to 20 percent of the total body area and zero percent of the infected area.  The Veteran also reported occasional flare-ups involving the right foot and chest area.  The examiner opined that, if one were to include these additional areas, the total area during flare-ups might extend to 20 percent to 40 percent of the total body area.  As to the impact of the Veteran's skin disability on his ability to work, the examiner opined that hot, moist working environments would aggravate the rash and cause itching, which would be a mental distraction in either physical or sedentary employment.   

Finally, the Veteran was afforded a more recent VA examination for his skin disability in January 2016.  The Veteran reported that his skin rash typically manifests around his belt line, buttocks, and stomach, and that it reaches above the right side of his rib cage in warmer weather and when he is not taking his medication.  He denied a flare-up at the time of the examination, and reported that, in the previous 12 months, he treated his skin rash with both Fluocinonide and Econazole for 6 weeks or more, but not constantly.  Upon physical examination, the examiner noted tinea corporis on the abdomen, buttocks and proximal left inner thigh that encompassed 5 percent to 20 percent of the Veteran's total body area, but zero percent of any exposed area.  The examiner also estimated that the total percentage of body area affected during a reported flare-up would be 31 percent of non-exposed skin only.  While the Veteran noted that his itchy skin was a distraction in an occupational setting, the VA examiner opined to the contrary - that the Veteran's skin rash would have no impact on the Veteran's ability to work in either a physical or sedentary setting.    

Based on the foregoing, the Board finds that increased disability ratings for the Veteran's service-connected tinea corporis are not warranted for the period on appeal.

As to the period prior to March 26, 2014, the evidence of record does not show that the Veteran's tinea corporis affected an area of involvement of 20 to 40 percent of the Veteran's entire body or 20 to 40 percent of exposed areas, or; a need for systemic therapy such as with corticosteroids or other immunosuppressive drugs for a total duration of six weeks or more, but not constantly, during the a 12-month period.  Upon VA examination in June 2009, it was noted that less than 5 percent of the Veteran's total body area was affected by his tinea corporis, and that it was treated with a topical medication, Terbinafine, and not a corticosteroid or immunosuppressive.  Further, VA treatment records during this period do not suggest that the Veteran's rash affected at least 20 percent of his entire body or of his exposed areas.  Thus, a higher 30 percent rating is not warranted under Diagnostic Code 7806.  38 C.F.R. § 4.118.   
  
As to the period beginning March 26, 2014, the evidence of record does not show that the Veteran's tinea corporis affected an area of involvement of more than 40 percent of the entire body or more than 40 percent of exposed areas, or; constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs required during a 12-month period.  Upon VA examination in March 2014 and January 2016, both examiners opined that flare-ups might extend to 20 to 40 percent of the Veteran's total body area.  Further, both examiners noted that the duration of the Veteran's use of topical corticosteroids was more than six weeks or more, and not constant or near-constant.  Thus, a higher 60 percent rating is not warranted under Diagnostic Code 7806.  Id.     

The Board acknowledges that the Veteran disputes the duration of use of topical corticosteroids, and that the use of such corticosteroids should warrant higher ratings during the period on appeal under Diagnostic Code 7806 regardless of the total body area affected.  However, the Federal Circuit in Johnson v. Shulkin, No. 16-2144 (Fed. Cir. 2017) found that Diagnostic Code 7806 "draws a clear distinction between 'systemic therapy' and 'topical therapy' as the operative terms of the diagnostic code."  The Federal Circuit went on to explain that systemic therapy means "treatment pertaining to or affecting the body as a whole," whereas topical therapy means "treatment pertaining to a particular surface area, as a topical anti-infective applied to a certain area of the skin and affecting only the area to which it is applied."  While the Veteran very well may have applied a topical corticosteroid to his skin rash for durations that would warrant higher disability ratings under Diagnostic Code 7806, as he asserts, the evidence is against a finding that that he was treating his body as a whole.  Rather, the Veteran treated only those areas affected by his rash, which the evidence suggests has affected no more than 20 percent to 40 percent of his entire body.  Thus, at no time during the period on appeal has the Veteran's treatment constituted "systemic therapy" for the purposes of Diagnostic Code 7806.  38 C.F.R. § 4.118.

The Board has also considered whether a higher or separate rating is warranted under any other diagnostic code, but has found none.  The evidence of record does not suggest that the Veteran's skin rash has caused disfigurement of the head, face, or neck that would warrant a higher rating under Diagnostic Code 7800, nor does it suggest that the Veteran's skin rash has resulted in scarring that would warrant a higher rating under Diagnostic Codes 7801-7805.  Id.

A veteran is competent to describe symptoms that he is able to perceive through the use of his senses and to give evidence about what he has experienced.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Layno v. Brown, 6 Vet. App. 465, 469-71 (1994).  However, the Veteran is not shown to possess any medical expertise; thus, his opinion as to the severity of his skin disability is not competent medical evidence.  Of note, the VA examiners used the Veteran's description of the extent of his disability when estimating the amount of affected area during flare ups.  The Veteran's lay statements do not show that his tinea corporis affected more than 20 percent to 40 percent of his entire body or exposed areas prior to March 26, 2014, or more than 40 percent of his entire body for the period thereafter.  Moreover, at no time during the period on appeal does the evidence show that the Veteran required systemic therapy as treatment.  

In summary, the preponderance of the evidence is against a finding that the Veteran's disability more nearly approximates the criteria for higher ratings during the entire period on appeal.  38 C.F.R. §§ 4.3, 4.7.

Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-370 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).


TDIU

VA will grant a TDIU when the evidence shows that a veteran is precluded by reason of a service-connected disability or disabilities from obtaining and maintaining substantially gainful employment consistent with his education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16.  The relevant issue is not whether the veteran is unemployed or has difficulty obtaining employment, but whether the veteran is capable of performing the physical and mental acts required by employment.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  Advancing age, any impairment caused by conditions that are not service connected, and prior unemployability status must be disregarded when determining whether a veteran is currently unemployable.  38 C.F.R. §§ 4.16(a), 4.19.  

A total disability rating may be assigned when the schedular rating is less than total, where, if there is only one disability, the disability is rated at 60 percent or more, or where, if there are two or more disabilities, at least one disability is rated 40 percent or more and there is sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  

As an initial matter, the Board finds the issue of entitlement to TDIU after December 31, 2014 is moot, as the Veteran is service-connect for prostate cancer as of that date.  See Locklear v. 24 Vet. App. 311, 314 fn. 2 (2011) (noting that because the Veteran was awarded a 100 percent schedular disability rating effective from May 20, 1990, entitlement to TDIU since that date effectively was mooted); Herlehy v. Principi, 15 Vet. App. 33, 35 (2001) (finding request for TDIU post-July 1989 moot where 100 percent schedular rating was awarded in July 1989).  

The Board acknowledges that a grant of a 100 percent disability does not always render the issue of TDIU moot.  VA's duty to maximize a claimant's benefits includes consideration of whether his disabilities establish entitlement to special monthly compensation (SMC) under 38 U.S.C.A. § 1114.  See Buie v. Shinseki, 24 Vet. App. 242, 250 (2011); Bradley v. Peake, 22 Vet. App. 280, 294 (2008).  Specifically, SMC may be warranted if the Veteran has a 100 percent disability rating for a single disability, and VA finds that TDIU is warranted based solely on the disabilities other than the disability that is rated at 100 percent.  See Bradley, 22 Vet. App. 280 (analyzing 38 U.S.C.A. § 1114 (s)); See also 75 Fed. Reg. 11,229 -04 (March 10, 2010) (withdrawing VAOPGCPREC 6-1999).   Here, however, the Veteran is already in receipt of a disability rating of 100 percent for his service-connected prostate cancer as well as SMC, both effective December 31, 2014.  

Prior to December 31, 2014, service connection was in effect for multiple disabilities, including tinea corporis, a low back disability, radiculopathy of the right lower extremity, hearing loss, and tinnitus, with a combined disability evaluation of 70 percent effective March 26, 2014.  Thus, the minimum schedular criteria for TDIU are met between March 26, 2014 and December 30, 2014.

During the period prior to March 26, 2014, however, the Veteran's combined disability evaluation did not meet the schedular criteria for a TDIU.  However, if a claimant does not meet the schedular criteria for a rating, as here, a total disability evaluation may still be assigned on an extraschedular basis.  

It is the established policy of VA that all Veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16(b).  Therefore, the rating boards are required to submit all cases of Veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in 38 C.F.R. § 4.16(a), to the Director of Compensation Service (Director) for extraschedular consideration.  Id.  In its April 2014 remand, the Board referred the present claim for such consideration.

In a May 2014 determination, the Director concluded that the medical evidence for the Veteran's service-connected disabilities did not show that he would be unemployable in all environments, including a sedentary one, due solely to those service-connected disabilities.  Accordingly, it was determined that the Veteran was not entitled to TDIU on an extraschedular basis.  However, although the Board may not award a TDIU on an extraschedular basis without the Director's decision, the Board is not bound by an adverse determination by the Director regarding extraschedular entitlement to a TDIU.  See Wages v. McDonald, 27 Vet. App. 233, 236 (2015) (finding that the Director's decision denying or awarding an extraschedular rating is in essence the de facto decision of the agency of original jurisdiction and, as such, is no different than an RO's decision in terms of its effect on the Board's statutory jurisdiction and the Board's standard of review).  Thus, as the question of whether the Veteran is entitled to a higher initial rating on an extraschedular basis for his service-connected disabilities during the period at issue has first been adjudicated by the Director, the Board may now proceed to evaluate the merits of the appeal.  See Anderson v. Shinseki, 22 Vet. App. 423, 427-28 (2009) (the Board has jurisdiction to review determinations of the Director regarding a veteran's entitlement to an extraschedular rating).

In determining whether a Veteran is unemployable for VA purposes, consideration may be given to the Veteran's level of education, special training, and previous work experience, but not to age or any impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19; see also Hersey v. Derwinski, 2 Vet. App. 91, 94 (1992); Faust v. West, 13 Vet. App. 342 (2000).  A Veteran need not show 100 percent unemployability in order to be entitled to a TDIU.  Roberson v. Principi, 251 F.3d 1378, 1385 (Fed. Cir. 2001).

The issue is whether the Veteran's service-connected disabilities preclude him from engaging in substantially gainful employment (i.e., work which is more than marginal, that permits the individual to earn a "living wage").  Moore v. Derwinski, 1 Vet. App. 356 (1991).  To do so, the record must reflect some factor which takes the case outside the norm.  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high disability rating in itself is recognition that the impairment makes it difficult to obtain or keep employment; however, the ultimate question is whether the Veteran is capable of performing the physical and mental acts required by employment and not whether he can find employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).  

Additionally, marginal employment shall not be considered substantially gainful employment.  38 C.F.R. §4.16(a).  Marginal employment generally shall be deemed to exist when a Veteran's earned annual income does not exceed the amount established by the United States Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  Id.  Marginal employment may also be held to exist on a facts found basis when earned annual income exceeds the poverty threshold.  Id.  Such situations may include, but is not limited to, employment in a protected environment such as a family business or sheltered workshop.  Id.  

Upon review, the Board finds that the Veteran's service-connected disabilities have prevented him from securing and following a substantially gainful occupation for the period prior to December 31, 2014.

The Veteran first submitted a claim for a TDIU in May 2009.  The evidence of record demonstrates that the highest level of education attained by the Veteran is four years of high school.  In his Application for Increased Compensation Based on Unemployability (VA Form 21-8940), the Veteran reported that he has experience working as a self-employed short order cook at a snack bar, working 60 hours per week from 1969 to June 2001.  He has not secured full-time employment since June 2001.  Social Security Administration (SSA) records from 2003 reflect that the Veteran was awarded SSA disability beginning July 19, 2003, due solely to the "severe" impairment caused by his low back disability.  SSA found the Veteran's residual functional capacity was limited to the extent that the full range of medium exertional work would be precluded.

Upon VA examination for his service-connection tinea corporis in June 2009, the examiner indicated that the Veteran had a mild rash that affected less than 5 percent of his body, and that he left his employment as a short order cook of almost 30 years for reasons unrelated to the skin disability.  The Veteran also underwent a VA examination for his low back disability the same date.  The examiner noted the Veteran's use of a four-pronged cane for stability and that he cannot stand at all without it.  The examiner diagnosed mild lumbar spondylosis and opined that the Veteran would have difficulty pushing, pulling, bending, or lifting more than 10 pounds, but could perform sedentary work if given the opportunity to change positions regularly. 

In a July 2009 statement in support of his claim, the Veteran asserted that his last employment as a short order cook was at a self-employed snack bar business, and that he discontinued employment in June 2001 when it "became too hard" for him to work.  He also stated that he lost at least 50 days of work due to his disabilities, mostly in the final 6 months of employment.  

In January 2011 and June 2011, the Veteran submitted statements disagreeing with both a November 2009 rating decision and November 2010 statement of the case denying an increased rating for his low back disability.  The Veteran argued that, although the June 2009 VA examiner reported that the Veteran suffered no incapacitating episodes related to his low back disability related to his intervertebral disc syndrome (IVDS), he was not actually asked about incapacitating episodes.  He further asserted that his was incapacitated 6 to 8 times per year due to his back condition, with each episode lasting several days, and that he had not driven since July 2008 out of concern that an incapacitating episode would cause him to lose control of the vehicle.  

Buddy statements from the Veteran's spouse and former business partner dated January 2011 described the Veteran's back pain as causing incapacitating episodes every six to eight weeks, lasting several days.  His spouse further reported that the Veteran could not do yardwork, housework, sports activities, lifting, bending, or reaching, and that she would miss work on many occasions to care for him.  In addition, she noted that his skin rash was uncomfortable and painful, particularly in warm weather.    

In September 2013, the Veteran was afforded a VA examination for his now service-connected hearing loss and tinnitus.  The Veteran reported ringing in his ears 3-4 times per week accompanied by dizziness and a feeling of being off-balance, and that he cannot understand conversation or hear the television without raising the volume.
   
Upon VA examination in March 2014, the examiner opined that the Veteran's skin rash would impact his ability to work, since hot, moist working environments would aggravate the rash, which would cause itching and result in mental distraction in both physical and sedentary employment.  Upon examination for the Veteran's low back disability, the examiner opined that the Veteran would be limited in physical employment due to pain, and that, if employed in a sedentary environment, he would have to be able to stand and move around every 40 minutes to avoid pain due to sitting.  However, an opinion as to whether the Veteran would be able to obtain or maintain substantially gainful employment due to his back disability was not provided, with the examiner noting that was a legal/vocational determination that she was not competent to so opine.  

Finally, in a December 2015 statement in support of his claim, the Veteran asserted that his hearing loss and tinnitus cause frequent mental distraction making both simple and complex instructions difficult to remember and follow, which in turn would make him frequently irritable with others.  He further stated that his low back disability and radiculopathy limited the length of time he could remain seated for more than 15 to 20 minutes before needing to change positions, and that, at its worst, his low back disability renders him bedridden.   

Based on the foregoing, the Board finds that the Veteran's service-connected disabilities, particularly his low back and skin rash disabilities, have prevented him from securing and following a substantially gainful occupation through December 30, 2014.  

The evidence of record demonstrates that the Veteran was forced to discontinue working due to his low back disability in 2001.  While various VA examiners opined that the Veteran could perform a certain level of sedentary employment as long as he was permitted to stand from time to time to change positions, the Veteran's only history of employment was as a short-order cook for 30 years, a position that requires standing for extending periods of time.  Further, the Veteran submitted various lay assertions regarding the distracting effect of his itchy skin rash on both physical and sedentary employment, an assertion on which the March 2014 VA examiner agreed.  

The Board also notes that the Veteran was awarded disability benefits by SSA in July 2003.  As SSA uses a different standard of "disability" or "unemployability" than VA applies, and considers all known impairments rather than only those that are service-connected for VA purposes, VA it is not bound by the findings of the SSA.  See, e.g., Collier v. Derwinski, 1 Vet. App. 413, 417 (1991).  However, as SSA granted disability benefits to the Veteran based solely on his service-connected low back disability, the Board gives weight to that decision.  

The Board notes that several of the VA examiners concluded that the Veteran could do some type of work.  However, although the conclusions of a physician are medical conclusions that the Board cannot ignore or disregard, see Willis v. Derwinski, 1 Vet. App. 66, 70 (1991), the Board is free to assess medical evidence and is not compelled to accept a physician's opinion.  See Wilson v. Derwinski, 2 Vet. App. 614 (1992).   Furthermore, the ultimate question of whether a Veteran is capable of substantial gainful employment is not a medical one; rather, that determination is for the adjudicator.  See 38 C.F.R. § 4.16(a); Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013).  In this regard, the Board further notes that, despite the VA examiners' findings concerning the Veteran's purported ability to perform "sedentary" work, as previously noted, "substantially gainful employment" is defined as work which is more than marginal. See Moore, 1 Vet. App. 356.  In the instant case, it is not clear that the type of work the Veteran could perform as described by the VA examiners would meet that requirement given the extensive restrictions and/or modifications required, as discussed above.  This is especially so when his employment history and educational and vocational attainment are taken into consideration. 

Therefore, resolving the benefit of the doubt in favor of the Veteran, the Board finds the evidence demonstrates that the Veteran's service-connected disabilities render him unable to secure or follow a substantially gainful occupation.  Accordingly, entitlement to a TDIU is warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

In this case, the Board has granted entitlement to a TDIU through December 30, 2014, to include on an extra-schedular basis prior to March 26, 2014.  The Veteran last worked full time in 2001 and filed a claim for increased ratings and a TDIU in April 2009.  Generally, the effective date of an award of compensation benefits based on an original claim will be the date of receipt of the claim, or the date entitlement arose, whichever is later.  See 38 C.F.R. § 3.400 (2016).  Thus, the date of the receipt of his claim, April 22, 2009, is the proper effective date for the award of entitlement to a TDIU and the earliest effective date possible.  Id.  

	
ORDER

Entitlement to a disability rating in excess of 10 percent prior to March 26, 2014, and in excess of 30 percent thereafter, for service-connected tinea corporis, is denied.

Entitlement to a TDIU is granted effective April 22, 2009, subject to the laws and regulations governing the payment of monetary benefits.



____________________________________________
Nathan Kroes
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


